EXHIBIT 10.1



SELLER COLLATERAL DEBT SECURITIES PURCHASE AGREEMENT



This Seller Collateral Debt Securities Purchase Agreement (this "Agreement") is
made as of July 24, 2007 by and between American Capital Strategies, Ltd., a
Delaware corporation (the "Seller") and ACAS CRE CDO 2007-1 Depositor, LLC, a
Delaware limited liability company (the "Depositor").



W I T N E S S E T H:



WHEREAS, the Depositor desires to purchase from the Seller and the Seller
desires to sell to the Depositor certain obligations;



WHEREAS, ACAS CRE CDO 2007-1, Ltd., a Cayman Islands exempted company with
limited liability (the "Issuer") and ACAS CRE CDO 2007-1, LLC, a Delaware
limited liability company (the "Co Issuer" and, together with the Issuer the
"Co-Issuers"), intend to issue the U.S. $181,480,000 Class A Floating Rate Notes
Due 2052 (the "Class A Notes"), the U.S. $86,330,000 Class B Floating Rate Notes
Due 2052 (the "Class B Notes"), the U.S. $41,000,000 Class C Floating Rate Notes
Due 2052 (the "Class C-FL Notes") the U.S. $11,850,000 Class C Fixed Rate Notes
Due 2052 (the "Class C-FX Notes" and, together with the Class C-FL Notes, the
"Class C Notes"), the U.S. $25,250,000 Class D Floating Rate Notes Due 2052 (the
"Class D Notes"), the U.S. $23,785,000 Class E Deferrable Floating Rate Notes
Due 2052 (the "Class E-FL Notes"), the U.S. $23,785,000 Class E Deferrable Fixed
Rate Notes Due 2052 (the "Class E-FX Notes" and, together with the Class E-FL
Notes, the "Class E Notes"), the U.S. $32,005,000 Class F Deferrable Floating
Rate Notes Due 2052 (the "Class F-FL Notes"), the U.S. $32,005,000 Class F
Deferrable Fixed Rate Notes Due 2052 (the "Class F-FX Notes" and, together with
the Class F-FL Notes, the "Class F Notes"), the U.S. $22,185,000 Class G
Deferrable Floating Rate Notes Due 2052 (the "Class G-FL Notes"), the U.S.
$26,555,000 Class G Deferrable Fixed Rate Notes Due 2052 (the "Class G-FX Notes"
and, together with the Class G-FL Notes, the "Class G Notes"), the
U.S.$64,600,000 Class H Deferrable Fixed Rate Notes Due 2052 (the "Class H
Notes"), the U.S.$41,110,000 Class J Deferrable Fixed Rate Notes Due 2052 (the
"Class J Notes"), the U.S.$42,270,000 Class K Deferrable Fixed Rate Notes Due
2052 (the "Class K Notes"), the U.S.$62,240,000 Class L Deferrable Fixed Rate
Notes Due 2052 (the "Class L Notes"), the U.S.$35,230,000 Class M Deferrable
Fixed Rate Notes Due 2052 (the "Class M Notes") and the U.S.$5,870,000 Class N
Deferrable Fixed Rate Notes Due 2052 (the "Class N Notes" and, collectively with
the Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes, the Class H Notes, the
Class J Notes, the Class K Notes, the Class L Notes and the Class M Notes, the
"Notes") pursuant to that certain Indenture, dated as of July 24, 2007 (the
"Indenture"), by and among the Issuer, the Co Issuer and Wells Fargo Bank,
National Association, as trustee, principal note paying agent, note calculation
agent, note transfer agent, securities intermediary and note registrar (together
with any successor trustee permitted under the Indenture, the "Trustee");



WHEREAS, the Issuer intends to pledge the obligations purchased by the Issuer
pursuant to that certain Depositor Collateral Debt Securities Purchase
Agreement, dated as of July 24, 2007, by and between the Depositor, as seller,
and the Issuer, as purchaser, (the "Depositor Collateral Debt Securities
Purchase Agreement") to the Trustee as security for the Notes;



NOW THEREFORE, the parties hereto agree as follows:



1. Defined Terms.



Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. The word "including" and
its variations shall mean "including without limitation". All references in this
Agreement to designated "Articles", "Sections", "Subsections" and other
subdivisions are to the designated Articles, Sections, Subsections and other
subdivisions of this Agreement as originally executed. The words "herein",
"hereof", "hereunder" and other words of similar import refer to this Agreement
as a whole and not to any particular Article, Section, Subsection or other
subdivision.



"Closing Date": This term has the meaning set forth in Section 2(b).



"Collateral Debt Securities": This term has the meaning set forth in Section
2(a).



"Excluded Rights": With respect to an Collateral Debt Security, the right of the
holder thereof to purchase any Underlying Term Loan as set forth in the related
Underlying Instruments and any right to redeem or purchase other securities
issued under such Underlying Instruments.



"Purchase Price": This term has the meaning set forth in Section 2(a).



"Repurchase Price": With respect to any Collateral Debt Security to be
repurchased pursuant to Section 5, an amount equal to (i) the Purchase Price (as
defined herein) of such Collateral Debt Security minus (ii) all principal paid
to or on behalf of the Issuer prior to the date of such repurchase plus (iii)
all accrued but unpaid interest thereon plus (iv) all unpaid costs and expenses
(including, without limitation, costs and expenses incurred by third parties
incurred in connection with such repurchase).

All other capitalized terms used and not otherwise defined herein shall have the
same meanings ascribed to such terms in the Indenture.



2. Purchase and Sale of the Collateral Debt Securities.



(a) Set forth in Annex A hereto is a list of obligations that shall be sold and
contributed to the Depositor (the "Collateral Debt Securities") and certain
other information with respect to each of the Collateral Debt Securities. The
Seller agrees to sell and contribute to the Depositor, and the Depositor agrees
to purchase from the Seller, each Collateral Debt Security listed in Annex A
(other than any Excluded Rights, which Excluded Rights shall be retained by the
Seller) at the purchase price in U.S. dollars identified for such Collateral
Debt Security in Annex A (the "Purchase Price").



(b) Delivery or transfer of the Collateral Debt Securities shall be made on or
about July 24, 2007 (the "Closing Date") at the time and in the manner agreed
upon by the parties. Upon receipt of evidence of the delivery or transfer of the
Collateral Debt Securities to the Depositor, the Depositor shall pay or cause to
be paid to the Seller the Purchase Price in the manner agreed upon by the Seller
and the Depositor.



3. Conditions.



The obligations of the parties under this Agreement are subject to the following
conditions:



(a) the representations and warranties contained herein shall be accurate and
complete;



(b) the conditions to the closing under the Depositor Collateral Debt Securities
Purchase Agreement shall have been satisfied or shall be satisfied
simultaneously with the conditions contained herein;



(c) the conditions to the closing under that certain Purchase Agreement, dated
as of the Closing Date, by and among the Issuer, the Co Issuer, Wachovia Capital
Markets, LLC, Banc of America Securities LLC, J.P. Morgan Securities Inc.,
Deutsche Bank Securities Inc. and Merrill Lynch & Co. with respect to the Notes,
shall have been satisfied or shall be satisfied simultaneously with the
conditions contained herein;



(d) on the Closing Date, counsel for the Depositor shall have been furnished
with all such documents, certificates and opinions as such counsel may
reasonably request to evidence the accuracy and completeness of any of the
representations, warranties or statements of the Seller, the performance of any
of the obligations of the Seller hereunder or the fulfillment of any of the
conditions herein contained; and



(e) the issuance of the Notes and receipt by the Depositor of the full payment
required pursuant to the Depositor Collateral Debt Securities Purchase
Agreement.



4. Covenants, Representations and Warranties.



(a) Each party hereby represents and warrants to the other party that (i) it is
duly organized or incorporated, as the case may be, and validly existing as an
entity under the laws of the jurisdiction in which it is incorporated, chartered
or organized, (ii) it has the requisite corporate power and authority to enter
into and perform this Agreement, and (iii) this Agreement has been duly
authorized by all necessary corporate action, has been duly executed by one or
more duly authorized officers and is the valid and binding agreement of such
party enforceable against such party in accordance with its terms.



(b) The Seller further represents and warrants to the Depositor that (i) on the
Closing Date the Seller shall own the Collateral Debt Securities, shall have
good and marketable title thereto, free and clear of any pledge, lien, security
interest, charge, claim, equity or encumbrance of any kind, and upon the
delivery or transfer of the Collateral Debt Securities to the Depositor as
contemplated herein, the Depositor shall receive good and marketable title to
the Collateral Debt Securities, free and clear of any pledge, lien, security
interest, charge, claim, equity or encumbrance of any kind, (ii) the Seller
acquired its ownership in the Collateral Debt Securities in good faith without
notice of any adverse claim, and upon the delivery or transfer of the Collateral
Debt Securities to the Depositor as contemplated herein, the Depositor shall
acquire ownership in the Collateral Debt Securities in good faith without notice
of any adverse claim, (iii) the Seller has not assigned, pledged or otherwise
encumbered any interest in the Collateral Debt Securities (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released), (iv) the Underlying Instrument with respect to any Collateral Debt
Security does not prohibit the Issuer from Granting a security interest in and
assigning and pledging such Collateral Debt Security to the Trustee, (v) the
information set forth with respect to the Collateral Debt Securities in Annex A
hereto is correct, (vi) none of the execution, delivery or performance by the
Seller of this Agreement shall (x) conflict with, result in any breach of or
constitute a default (or an event that, with the giving of notice or passage of
time, or both, would constitute a default) under, any term or provision of the
organizational documents of the Seller, or any material indenture, agreement,
order, decree or other material instrument to which the Seller is party or by
which the Seller is bound that materially adversely affects the Seller's ability
to perform its obligations hereunder or (y) violate any provision of any law,
rule or regulation applicable to the Seller of any regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or its properties that has a material adverse effect, (vii) no
consent, license, approval or authorization from, or registration or
qualification with, any governmental body, agency or authority, nor any consent,
approval, waiver or notification of any creditor or lessor (or any other person)
is required in connection with the execution, delivery and performance by the
Seller of this Agreement the failure of which to obtain would have a material
adverse effect except such as have been obtained and are in full force and
effect, (viii) the ownership of the Collateral Debt Securities will not cause
the Issuer to be engaged in a trade or business within the United States, or
have payments subject to foreign or United States withholding tax, (ix) with
respect to any Collateral Debt Security that is a certificated security, such
Collateral Debt Security is a certificated security in registered form, or is in
uncertificated form held through the facilities of (a) The Depository Trust
Company in New York, New York or (b) such other clearing organization or
book-entry system as is designated in writing by the Issuer, (x) with respect to
any Collateral Debt Security that is a certificated security, it has delivered
to the Depositor or its designee such certificated security, along with any and
all certificates, assignments and bond powers executed in blank, necessary to
transfer such certificated security under the issuing documents of such
Collateral Debt Security, (xi) to its knowledge, there is no monetary or
material non-monetary event of default existing with regard to such Collateral
Debt Security and (xii) based on the most recently available trustee report, (a)
no interest shortfalls have occurred and no realized losses have been applied to
any Collateral Debt Security and (b) it is not aware of any circumstances that
could have a material adverse effect on such Collateral Debt Security.



(c) The Seller hereby acknowledges and consents to the assignment by the
Depositor of this Agreement and all right, title and interest thereto to the
Issuer and the collateral assignment by the Issuer to the Trustee, for the
benefit of the Noteholders and the Interest Rate Swap Counterparty, as required
in Sections 15.1(f)(i) and (ii) of the Indenture.



(d) The Seller hereby covenants and agrees that it shall perform any provisions
of the Indenture made expressly applicable to the Seller by the Indenture as
required by Section 15.1(f)(i) of the Indenture.



(e) The Seller hereby covenants and agrees that all of the representations,
covenants and agreements made by or otherwise entered into by it in this
Agreement shall also be for the benefit of the Trustee, the Noteholders and the
Interest Rate Swap Counterparty as required by Section 15.1(f)(ii) of the
Indenture.



(f) The Seller hereby covenants and agrees, as required by Section 15.1(f)(iv)
of the Indenture, that it shall not enter into any agreement amending, modifying
or terminating this Agreement (other than in respect of an amendment or
modification of the type that may be made to the Indenture without Noteholder
consent) or selecting or consenting to a successor manager, without notifying
each Rating Agency and without the prior written consent and written
confirmation of each Rating Agency that such amendment, modification or
termination or selection of a successor manager, as applicable, will not cause
the rating of the Notes to be reduced.



5. Obligation to Repurchase; Non Recourse.



(a) Pursuant to Section 12.2 of the Indenture and Section 5 of the Depositor
Collateral Debt Securities Purchase Agreement, upon discovery or receipt of
written notice of a breach by the Seller of any representation, warranty or
covenant under Section 4(b) that materially and adversely affects the value of
any Collateral Debt Security, or of the interest therein of the Noteholders, the
Depositor shall promptly notify the Seller in writing of such breach and request
that the Seller cure such breach within 90 days from the date the Seller was
notified of such breach, and if the Seller does not cure such breach in all
material respects during such period, the Depositor shall cause the Seller to
repurchase such Collateral Debt Security from the Depositor at the Repurchase
Price on or prior to the next Payment Date following the expiration of such 90
day period. The Repurchase Price for the repurchased Collateral Debt Security
shall be paid to the Depositor and the Depositor, upon receipt of written
certification from the Seller of such deposit, shall release to the Seller the
related Collateral Debt Security and shall execute and deliver such instruments
of transfer or assignment, in each case without recourse, as the Seller shall
furnish to it and as shall be necessary to vest in the Seller any Collateral
Debt Security released pursuant hereto and the Depositor shall have no further
responsibility with regard to such Collateral Debt Security.



(b) Notwithstanding anything to the contrary contained herein, no recourse shall
be had, whether by levy or execution or otherwise, for the payment of the
principal of or interest or premium (if any) on the Collateral Debt Securities,
or for any claim based on payments due thereon, against the Seller or any of its
affiliates, stockholders, directors, officers, agents or employees under any
rule of law, statute or constitution, or by the enforcement of any assessment or
penalty, or otherwise, nor shall any defenses or judgment based thereon or with
respect thereto; provided, however, it is understood and agreed that the
obligation of the Seller to cure or to repurchase any Collateral Debt Security
as to which a breach has occurred and is continuing shall constitute the sole
remedy against the Seller respecting such breach available to the Depositor.



6. Non Petition.



The Seller agrees not to institute against, or join any other Person in
instituting against the Depositor any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy or similar laws in any jurisdiction until at
least one year (or, if longer, the then applicable preference period) and one
day after the payment in full of all Notes.



7. Amendments.



This Agreement may not be modified, amended, altered or supplemented, except
upon the execution and delivery of a written agreement by the parties hereto and
receipt by the parties hereto of prior written consent and written confirmation
of each Rating Agency that such amendment or modification shall not cause the
rating of any of the Notes to be reduced.



8. Communications.



Except as may be otherwise agreed between the parties, all communications
hereunder shall be made in writing to the relevant party by personal delivery or
by courier or first class registered mail, or the closest local equivalent
thereto, or by facsimile transmission confirmed by personal delivery or by
courier or first class registered mail as follows:



To the Seller:

American Capital Strategies, Ltd.
Two Bethesda Metro Center, 14th Floor
Bethesda, Maryland 20814
Attention: Compliance Officer
Telecopy Number: (301) 654-6714



To the Depositor:

ACAS CRE CDO 2007-1 Depositor, LLC
c/o American Capital CRE Management, LLC
Two Bethesda Metro Center, 14th Floor
Bethesda, Maryland 20814
Attention: Compliance Officer
Telephone Number: (301) 654-6714



or to such other address, telephone number or facsimile number as either party
may notify to the other in accordance with the terms hereof from time to time.
Any communications hereunder shall be effective upon receipt.



9. Governing Law and Consent to Jurisdiction.



(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.



(b) The parties hereto hereby irrevocably submit to the jurisdiction of the
United States District Court for the Southern District of New York and any court
in the State of New York located in the City and County of New York, and any
appellate court hearing appeals from the Courts mentioned above, in any action,
suit or proceeding brought against it and to or in connection with this
Agreement or the transaction contemplated hereunder or for recognition or
enforcement of any judgment, and the parties hereto hereby irrevocably and
unconditionally agree that all claims in respect of any such action or
proceeding may be heard or determined in such New York State court or, to the
extent permitted by law, in such federal court. The parties hereto agree that a
final judgment in any such action, suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. To the extent permitted by applicable law, the parties
hereto hereby waive and agree not to assert by way of motion, as a defense or
otherwise in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such courts, that the suit, action or
proceeding is brought in any inconvenient forum, that the venue of the suit,
action or proceeding is improper or that the subject matter thereof may not be
litigated in or by such courts.



(c) To the extent permitted by applicable law, the parties hereto shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.



(d) The Depositor irrevocably consents to the service of any and all process in
any action or proceeding by the mailing or delivery of copies of such process to
it at ACAS CRE CDO 2007-1 Depositor, LLC, c/o American Capital CRE Management,
LLC, Two Bethesda Metro Center, 14th Floor, Bethesda, Maryland, 20814,
Attention: Compliance Officer.



(e) The Seller irrevocably consents to the service of any and all process in any
action or proceeding by the mailing or delivery of copies of such process to it
at American Capital Strategies, Ltd., Two Bethesda Metro Center, 14th Floor,
Bethesda, Maryland, 20814, Attention: Compliance Officer.



10. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement.



11. Non Recourse Agreement. All obligations of the Depositor arising hereunder
or in connection herewith are limited in recourse to the assets of the Depositor
and to the extent the proceeds of such assets, when applied in accordance with
the Priority of Payments, are insufficient to meet the obligations of the
Depositor hereunder in full, the Depositor, as applicable, shall have no further
liability in respect of any such outstanding obligations and any claims against
the Depositor, as applicable, shall be extinguished and shall not thereafter
revive.



[SIGNATURE PAGE FOLLOWS]



IN WITNESS WHEREOF, the parties hereto have executed and delivered this Seller
Collateral Debt Securities Purchase Agreement as of the day and year first above
written.



AMERICAN CAPITAL STRATEGIES, LTD.


By: /s/ Samuel A. Flax
Name: Samuel A. Flax
Title: Executive VP & General Counsel





ACAS CRE CDO 2007-1 DEPOSITOR, LLC


By: /s/ Samuel A. Flax
Name: Samuel A. Flax
Title: Vice President





 

 

Annex A

List of Collateral Debt Securities

(Sold by American Capital Strategies, Ltd.)



CUSIP

Deal

Class

Par

46625YYK3

JPMCC 2005-LDP5

K

5,000,000.00

46625YYM9

JPMCC 2005-LDP5

L

26,232,000.00

46625YYP2

JPMCC 2005-LDP5

M

15,739,000.00

46625YYR8

JPMCC 2005-LDP5

N

15,738,000.00

46625YYT4

JPMCC 2005-LDP5

O

5,247,000.00

46625YYV9

JPMCC 2005-LDP5

P

5,246,000.00

46625YYX5

JPMCC 2005-LDP5

Q

10,493,000.00

46625YYZ0

JPMCC 2005-LDP5

NR

52,462,779.00

92976BEQ1

WBCMT 2006-C23

L

5,394,000.00

92976BES7

WBCMT 2006-C23

M

10,786,000.00

92976BEU2

WBCMT 2006-C23

N

8,090,000.00

92976BEW8

WBCMT 2006-C23

O

10,575,000.00

92976BEY4

WBCMT 2006-C23

P

15,862,000.00

92976BFA5

WBCMT 2006-C23

Q

15,862,000.00

92976BFC1

WBCMT 2006-C23

S

63,448,029.72

36828QSS6

GECMC 2006-C1

J

2,956,000.00

36828QSU1

GECMC 2006-C1

K

2,956,000.00

36828QSW7

GECMC 2006-C1

L

2,956,000.00

48123HAJ2

JPMCC 2006-RR1

H

3,501,000.00

48123HAK9

JPMCC 2006-RR1

J

3,536,000.00

48123HAL7

JPMCC 2006-RR1

K

1,965,000.00

48123HAM5

JPMCC 2006-RR1

L

2,750,700.00

59023BAR5

MLMT 2006-C1

J

6,225,000.00

59023BAS3

MLMT 2006-C1

K

9,337,000.00

59023BAT1

MLMT 2006-C1

L

6,224,000.00

59023BAU8

MLMT 2006-C1

M

6,225,000.00

59023BAV6

MLMT 2006-C1

N

6,225,000.00

59023BAW4

MLMT 2006-C1

P

6,224,000.00

59023BAX2

MLMT 2006-C1

Q

31,123,694.00

60687UAR8

MLCFC 2006-2

J

9,207,000.00

60687UAS6

MLCFC 2006-2

K

4,604,000.00

60687UAT4

MLCFC 2006-2

L

6,905,000.00

60687UAU1

MLCFC 2006-2

M

2,302,000.00

60687UAV9

MLCFC 2006-2

N

4,604,000.00

60687UAW7

MLCFC 2006-2

P

4,603,000.00

60687UAX5

MLCFC 2006-2

Q

25,320,786.00

92976UAJ9

WBCMT 2006-C26

J

2,209,000.00

92976UAL4

WBCMT 2006-C26

K

3,312,000.00

92976UAN0

WBCMT 2006-C26

L

2,209,000.00

92976UAQ3

WBCMT 2006-C26

M

4,329,000.00

92976UAS9

WBCMT 2006-C26

N

6,495,000.00

92976UAU4

WBCMT 2006-C26

O

4,329,000.00

92976UAW0

WBCMT 2006-C26

P

23,813,767.36

46628FBC4

JPMCC 2006-LDP7

K

4,875,000.00

46628FBE0

JPMCC 2006-LDP7

L

4,875,000.00

46628FBG5

JPMCC 2006-LDP7

M

6,501,000.00

52108RAZ5

LBUBS 2006-C4

L

3,791,000.00

52108RBB7

LBUBS 2006-C4

M

5,055,000.00

52108RBD3

LBUBS 2006-C4

N

2,527,000.00

52108RBF8

LBUBS 2006-C4

P

7,434,000.00

52108RBH4

LBUBS 2006-C4

Q

4,956,000.00

52108RBK7

LBUBS 2006-C4

S

4,956,000.00

52108RBM3

LBUBS 2006-C4

T

19,823,524.00

059500AV0

BACM 2006-3

J

6,263,000.00

059500AX6

BACM 2006-3

K

3,758,000.00

059500AZ1

BACM 2006-3

L

3,758,000.00

059500BB3

BACM 2006-3

M

2,456,000.00

059500BD9

BACM 2006-3

N

7,368,000.00

059500BF4

BACM 2006-3

O

4,912,000.00

059500BH0

BACM 2006-3

P

27,015,808.00

05950WAW8

BACM 2006-4

L

5,011,000.00

05950WAX6

BACM 2006-4

M

3,341,000.00

05950WAY4

BACM 2006-4

N

5,011,000.00

362332BB3

GSMS 2006-GG8

L

6,762,090.00

362332BD9

GSMS 2006-GG8

M

4,057,305.00

362332BF4

GSMS 2006-GG8

N

7,796,390.00

92978MAX4

WBCMT 2006-C28

K

9,167,760.00

92978MAY2

WBCMT 2006-C28

L

4,583,880.00

92978MAZ9

WBCMT 2006-C28

M

6,875,820.00

92978MBA3

WBCMT 2006-C28

N

4,494,000.00

92978MBB1

WBCMT 2006-C28

O

8,988,000.00

92978MBC9

WBCMT 2006-C28

P

8,988,000.00

92978MBD7

WBCMT 2006-C28

Q

49,434,700.61

17310MAY6

CGCMT 2006-C5

J

3,902,000.00

17310MBA7

CGCMT 2006-C5

K

3,902,000.00

17310MBC3

CGCMT 2006-C5

L

3,902,000.00

46630EAR1

JPMCC 2006-CIBC17

J

4,852,000.00

46630EAS9

JPMCC 2006-CIBC17

K

4,853,000.00

46630EAT7

JPMCC 2006-CIBC17

L

4,852,000.00

46630EAU4

JPMCC 2006-CIBC17

M

3,171,000.00

46630EAV2

JPMCC 2006-CIBC17

N

6,342,000.00

46630EAW0

JPMCC 2006-CIBC17

P

6,343,000.00

46630EAX8

JPMCC 2006-CIBC17

NR

31,711,225.00

50180CAZ3

LBUBS 2006-C7

L

3,850,000.00

50180CBA7

LBUBS 2006-C7

M

1,926,000.00

50180CBB5

LBUBS 2006-C7

N

5,776,000.00

50180CBC3

LBUBS 2006-C7

P

3,774,000.00

50180CBD1

LBUBS 2006-C7

Q

3,775,000.00

50180CBE9

LBUBS 2006-C7

S

3,774,000.00

50180CBF6

LBUBS 2006-C7

T

30,197,539.00

55312VAW8

MLCFC 2006-4

K

8,310,000.00

55312VAX6

MLCFC 2006-4

L

2,769,000.00

55312VAY4

MLCFC 2006-4

M

11,080,000.00

22545LBB4

CSMC 2006-C5

K

2,100,000.00

22545LBD0

CSMC 2006-C5

L

6,302,000.00

22545LBF5

CSMC 2006-C5

M

6,302,000.00

059497AJ6

BACM 2007-1

K

4,011,000.00

059497AK3

BACM 2007-1

L

6,016,000.00

059497AL1

BACM 2007-1

M

4,011,000.00

059497AM9

BACM 2007-1

N

3,931,000.00

059497AN7

BACM 2007-1

O

7,863,000.00

059497AP2

BACM 2007-1

P

11,795,000.00

059497AQ0

BACM 2007-1

Q

39,315,397.00

20173QAU5

GCCFC 2007-GG9

L

8,709,460.00

20173QAV3

GCCFC 2007-GG9

M

4,599,600.00

20173QAW1

GCCFC 2007-GG9

N

12,083,400.00

12513YAV2

CD 2007-CD4

L

12,622,000.00

12513YAW0

CD 2007-CD4

M

8,415,000.00

12513YAX8

CD 2007-CD4

N

8,415,000.00

12513YAY6

CD 2007-CD4

O

16,500,000.00

12513YAZ3

CD 2007-CD4

P

8,249,000.00

12513YBA7

CD 2007-CD4

Q

16,500,000.00

12513YBB5

CD 2007-CD4

S

74,248,279.19

55312TAT0

MLCFC 2007-6

H

5,000,000.00

55312TAU7

MLCFC 2007-6

J

2,737,000.00

55312TAV5

MLCFC 2007-6

 K

2,737,000.00

55312TAW3

MLCFC 2007-6

 L

2,736,000.00

55312TAX1

MLCFC 2007-6

 M

5,365,000.00

55312TAY9

MLCFC 2007-6

 N

5,365,000.00

55312TAZ6

MLCFC 2007-6

 P1

5,365,000.00

55312TBA0

MLCFC 2007-6

 Q1

26,824,359.00



 